UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of earliest event reported:September 29, 2010 Commission File Number Exact name of registrant as specified in its charter, address of principal executive offices and registrant's telephone number IRS Employer Identification Number 1-8841 NEXTERA ENERGY, INC. 700 Universe Boulevard Juno Beach, Florida 33408 (561) 694-4000 59-2449419 State or other jurisdiction of incorporation or organization:Florida Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 2 - FINANCIAL INFORMATION Item 2.03Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant On September 29, 2010, Wild Prairie Wind, LLC (Wild Prairie Wind), an indirect wholly−owned subsidiary of NextEra Energy Resources, LLC (NextEra Energy Resources), borrowed approximately $297 million under a limited-recourse senior secured variable rate term loan agreement. NextEra Energy Resources is an indirect wholly−owned subsidiary of NextEra Energy, Inc.Interest on the loan is based on the three-month London InterBank Offered Rate plus a specified margin.Interest on the loan is payable quarterly and principal on the loan is payable semi−annually.The loan matures in September 2028. Upon funding of the loan, Wild Prairie Wind entered into several interest rate swaps to hedge against interest rate movements with respect to interest payments on the loan.Substantially all of the loan proceeds were used to reimburse NextEra Energy Resources, in part, for its capital contribution related to the development and construction of wind generation facilities with a generating capability totaling 249 megawatts located in South Dakota and Iowa.The loan is secured by liens on those wind generating facilities, and certain other assets of, and the ownership interest in, Wild Prairie Wind and the entities that own the facilities, which are wholly-owned subsidiaries of Wild Prairie Wind.The loan agreement contains default and related acceleration provisions relating to the failure to make required payments, failure to meet certain covenants, certain events in bankruptcy, and other actions by Wild Prairie Wind or other parties as specified in the term loan agreement. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. NEXTERA ENERGY, INC. (Registrant) Date:October 1, 2010 CHRIS N. FROGGATT Chris N. Froggatt Vice President, Controller and Chief Accounting Officer 2
